DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 03/04/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding independent claims 21, 34, and 40 and their dependent thereof, the prior of record, specifically Simon (US 2004/0203554), He (US 2007/0238491), and Wakefield (US 2007/0224980) discloses a first mobile device; and a second mobile device communicatively coupled to a vehicular system, the vehicular system comprising: a processor; and a memory coupled with the processor, the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations comprising: determining that the first mobile device is associated with a first driver of a vehicle when the first mobile device comes into proximity with the vehicular system.
	However, none of the prior art cited alone or in combination provides the motivation to teach polling to identify one or more different driver identifiers or mobile device identifiers; based on the polling, identifying a second mobile device that is associated with a second driver of the vehicle when the second mobile device comes into proximity with the vehicular system; and transmitting an instruction to the second mobile device to change to a specified mode selected based on the identity of the second driver. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648